Title: To James Madison from David Humphreys, 20 November 1801 (Abstract)
From: Humphreys, David
To: Madison, James


20 November 1801, Madrid. No. 294. Encloses copies of an official Spanish letter of 27 Oct., distributed on 17 Nov. to announce ratification of peace preliminaries between Great Britain and France, and his response. At the celebration of the king’s birthday at the Escorial, he discussed recent Spanish captures of American merchantmen with the first minister of state, who promised to attend to them. The minister appeared to assent to the establishment of a commission on American claims, “the period of Peace having now arrived.” Has stressed need for promptness as his successor “would naturally be charged with particular Instructions on the subject.” Will send a copy of his note regarding the ship Molly of Philadelphia. Relays word that the Philadelphia, convoying fourteen merchantmen, arrived at Alicante on 16 Nov. and planned to proceed up the Mediterranean on 17 Nov. Reports that Commodore Dale, on his voyage from Málaga to Algiers, had planned to stop at Mahón to ascertain the truth of rumors that Tripoli had purchased armed vessels there. Has transmitted to the first minister of state a request from Charles Pinckney for military escorts and assistance at Irún and Vitoria.
 

   RC and enclosures (DNA: RG 59, DD, Spain, vol. 5). RC 3 pp.; docketed by Wagner. Enclosures (2 pp.) are copies of Cevallos to Humphreys, 27 Oct. 1801, and Humphreys’s reply, 17 Nov. 1801.

